Case 20-50082 Document 298-5 Filed in TXSB on 08/26/21 Page 1 of 2




              Exhibit
                3
       Case 20-50082 Document 298-5 Filed in TXSB on 08/26/21 Page 2 of 2


                                             July 27, 2020

Via Electronic Mail:
DK Strategic Solutions LLC
bahar.dejban@volusion.com
shawn.khorrami@volusion.com

RE: Your relationship with Volusion, LLC

DK Strategic Solutions LLC:

The Board of Managers of Volusion, LLC (“Volusion”) understands that you have been providing
services to Volusion through an independent contractor relationship. This letter serves as notice that
your contractual, and any other relationship you have with Volusion, ended effective as of 9:15 a.m.
Central Standard Time on July 27, 2020 (the “Termination Time”). After the Termination Time, you
will no longer be entitled to any further compensation or benefits from Volusion and are no longer
authorized to act on behalf of Volusion or represent yourself to be an agent of Volusion. Also, you are
no longer authorized to access any Volusion systems or accounts, including but not limited to email
systems, voicemail systems, document management systems and financial accounts.

Volusion will pay for services you have performed through the Termination Time. You must return to
Volusion any and all retainer amounts, including but not limited to the $100,000 retainer, paid by
Volusion to you. You must also return all property belonging to Volusion, such as identification cards
or badges, access codes or devices, keys, laptops, computers, telephones, mobile phones, hand-held
electronic devices, credit cards, passwords, electronically stored documents or files, physical files and
any other Volusion property and information in your possession (the “Company Property”) on or
before July 31, 2020. The Company Property and all information stored on the Company Property is
to be preserved. Under no circumstances should you allow any such Company Property or information
stored on the Company Property to be destroyed, deleted, altered or removed from the premises of
Volusion. The Company Property and information should be sent to:
                                         Jackson Walker, LLP
                                       100 Congress, Suite 1100
                                         Austin, Texas 78701
                                       Attention: David Snyder
via Federal Express or UPS. Please reach out to me at the contact information below and I will provide
you with a Federal Express Account Number to facilitate shipping. You are not permitted to retain any
copies of property, documents or information belonging to Volusion. If you have any personal
belongings in a Volusion office, please contact Troy Pike at (713) 857-9272 and arrangements will be
made for you to return to the office to collect your items.

Please let me know immediately if you are enrolled in any benefit plans through Volusion, so that
arrangements can be made to send you information regarding your options for continuation coverage.

You may contact Sandra Nguyen at Sandra.Nguyen@volusion.com or (512) 649-7323 if you have
any questions.

Sincerely,
Troy Pike
Troy Pike

26422221v.1
